SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):October 19, 2011 CIRRUS LOGIC, INC. (Exact name of Registrant as specified in its charter) Delaware 0-17795 77-0024818 (State or Other Jurisdiction of (Commission (IRS Employer Incorporation or Organization) File Number) Identification No.) 2901 Via Fortuna, Austin, TX (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(512) 851-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On October 19, 2011, the Company issued a press release announcing its second quarter fiscal year 2012 financial results. The full text of the press release is attached as Exhibit No. 99.1 to this Current Report on Form 8-K. Item 7.01Regulation FD On October 19, 2011, in addition to issuing a press release, the Company posted on its website a shareholder letter to investors summarizing the financial results for the second quarter of fiscal year 2012.The full text of the shareholder letter is attached as Exhibit No. 99.2 to this Current Report on Form 8-K. The information contained in Items 2.02, 7.01, and 9.01 in this Current Report on Form 8-K and the exhibits attached hereto contain forward-looking statements regarding the Company and cautionary statements identifying important factors that could cause actual results to differ materially from those anticipated.In addition, this information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Use of Non-GAAP Financial Information To supplement Cirrus Logic's financial statements presented on a GAAP basis, Cirrus has provided non-GAAP financial information, including operating expenses, net income, operating margin and diluted earnings per share. A reconciliation of the adjustments to GAAP results is included in the tables below. Non-GAAP financial information is not meant as a substitute for GAAP results, but is included because management believes such information is useful to our investors for informational and comparative purposes. In addition, certain non-GAAP financial information is used internally by management to evaluate and manage the company.As a note, the non-GAAP financial information used by Cirrus Logic may differ from that used by other companies.These non-GAAP measures should be considered in addition to, and not as a substitute for, the results prepared in accordance with GAAP. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Description Exhibit 99.1 Cirrus Logic, Inc. press release dated October 19, 2011 Exhibit 99.2 Cirrus Logic, Inc. shareholder letter dated October 19, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CIRRUS LOGIC, INC. Date: October 19, 2011 By: /s/ Thurman K. Case Name:Thurman K. Case Title:Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Registrant’s press release dated October 19, 2011. Cirrus Logic, Inc. shareholder letter dated October 19, 2011
